Citation Nr: 0840261	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty for over twenty years, from 
February 1967 to July 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus type 
II.

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in October 2003.

In September 2004, the Board remanded the issue for further 
development.  

In September 2008, a waiver of RO review was received from 
the veteran for additionally submitted evidence.  


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, the evidence 
establishes that the veteran had in country service in the 
Republic of the Vietnam during the Vietnam era in December 
1970.  

2.  There is competent evidence of a current diagnosis of 
diabetes mellitus type II that requires a restricted diet. 


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred 
during service as a result of exposure to herbicides in 
Vietnam.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Given the fully favorable decision in this case, VCAA 
compliance is moot.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).  

If a veteran who served on active duty in Vietnam during the 
Vietnam era developed diabetes mellitus, type II, the disease 
is presumed to have resulted from exposure to herbicides.  
Diabetes mellitus, type II, was added as a presumptive 
disease, due to exposure to herbicides, effective from July 
2001.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

The veteran asserts that he incurred diabetes mellitus type 
II due to herbicide exposure in service in Vietnam.  There is 
competent evidence of a current diagnosis of diabetes 
mellitus type II.  See the private treatment records dated in 
August 1997, the June 1998 statement by Dr. J.B. and the VA 
treatment records dated in May 1998.  Diabetes mellitus type 
II is a presumptive disease listed at 38 C.F.R. § 3.309(e).  
The medical evidence shows that the diabetes mellitus 
requires a restricted diet. 

The service treatment records contain no complaint, finding, 
history, or treatment for diabetes mellitus type II.  After 
service, private medical records show that in August 1997, 
the veteran was first diagnosed with diabetes mellitus type 
II.  Based on the evidence of record, diabetes mellitus was 
not shown to be present during service or within the one-year 
period after service to warrant direct service connection or 
presumptive service connection as a chronic disease.  38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish presumptive service connection for diabetes 
mellitus, type II, due to exposure to herbicides, the 
evidence must show that the veteran served in the Republic of 
Vietnam during the Vietnam era, 38 U.S.C.A. § 1116, and there 
must be a diagnosis of diabetes mellitus, type II. 38 C.F.R. 
§ 3.309(e).

The veteran contends that he incurred diabetes mellitus due 
to herbicide exposure in Vietnam.  Service records do not 
show that the veteran served in Vietnam during the applicable 
time period as set forth in 38 U.S.C.A. § 1116.  Service 
personnel records show that the veteran was stationed at the 
Amarillo, Sheppard, Charleston, and Dover Air Force Bases 
during the Vietnam war.  The veteran's military occupation 
specialty for this time period was aircraft maintenance 
specialist and aircraft mechanic.    

The veteran asserts that in December 1970, he was went on a 
C-5 flight to Cam Ron Bay, Vietnam.  He stated that the C-5 
landed in Cam Ron Bay, off loaded cargo, and immediately 
departed.  He indicated that this flight was on December 1 or 
2, 1970.  The veteran stated that he was part of the 15 
member crew headed by Colonel Spillers.  In support of his 
claim, the veteran submitted statements by Brigadier General 
Spillers, Senior Master Sergeant P.Y., and Chief Master 
Sergeant R.E.C. and copies of pay records.  

The Board finds that there is an approximate balance of 
positive and negative evidence as to whether the veteran 
served in the Republic of Vietnam.  As noted, service records 
do not show that the veteran served in Vietnam.  

However, the statements by Brigadier General Spillers, Senior 
Master Sergeant P.Y., and Chief Master Sergeant R.E.C. along 
with copies of pay records establish that the veteran was on 
a flight which landed in Vietnam in December 1970.  In a 
statement dated in August 2008, Willum H. Spillers, Jr. 
Brigadier General, USAF-Retired, corroborated the veteran's 
contention that he was a member of the Brigadier General's 
crew during a C-5 logistic support mission to Cam Ron Bay, 
Vietnam in December 1970.  Brigadier General Spillers 
indicated the veteran as the Crew Chief, was responsible for 
preparing the aircraft for departure while the cargo was 
unloaded, which consisted of coordinating and overseeing the 
local support for refueling and any maintenance requirements.  
Brigadier General Spillers also submitted a record of his 
flight hours, which shows that in December 1970, he had flown 
2.4 combat hours.  Additionally, the veteran's pay records, 
accompanied by an explanation from P. Y., Senior Master 
Sergeant Retired USAF, NCOIC Finance Dover AFB DE, suggest 
that in December 1970 the veteran received hazard duty pay 
and a tax credit for service in Vietnam.  In an October 2003 
report of contact, the veteran's representative indicated 
that he spoke with R.E.C., Chief Master Sergeant with the 3rd 
Flying Squadron in the USAF, by telephone.  The 
representative indicated that R.E.C. stated that he was 
physically present when the veteran's aircraft departed 
Charleston Air Force Base enroute to Cam Ron Bay, Vietnam in 
December 1970.  Also of record is an email from R.E.C. dated 
in October 2003 which reiterated the information R.E.C. 
relayed to the veteran's representative in the phone call in 
October 2003.   

Therefore, the Board finds there is sufficient evidence 
showing the veteran served in the Republic of Vietnam during 
the Vietnam era, that is, between August 5, 1964, and May 7, 
1975.  38 C.F.R. § 3.2(f).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, diabetes mellitus type II 
shall be service-connected if there is competent evidence 
that the diabetes mellitus type II became manifest to a 
degree of 10 percent or more any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).  Under Diagnostic Code 7913, 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent disability evaluation.  Diabetes mellitus manageable 
by restricted diet warrants a 10 percent disability 
evaluation.  38 CFR § 4.119, Diagnostic Code 7913 (2008).   

There is competent evidence that the diabetes mellitus type 
II manifested to a degree of 10 percent or more after 
service.  The private treatment records dated in 1997 and the 
VA treatment records dated in 1998 show that the veteran's 
diabetes mellitus was managed by diet.  

In summary, resolving all doubt in favor of the veteran, the 
Board finds that the evidence of record shows the veteran 
served in the Republic of Vietnam during the Vietnam era and 
that he is currently has type II diabetes mellitus, which is 
subject to presumptive service connection as due to exposure 
to herbicides in Vietnam in accordance with 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, after 
resolving all doubt in favor of the veteran, the Board finds 
that the evidence supports the claim for service connection 
for diabetes mellitus type II on a presumptive basis, and the 
claim is granted.  




ORDER

Service connection for diabetes mellitus type II is 
warranted.  The appeal is granted.  



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


